Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 8-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith et al, United States Patent Application Publication No. 20130318593.
Claim 1:
	Smith discloses:
generating, by a cloud-based collaboration environment system, a content request identifying the content item and metadata for the content item, wherein the requested metadata for the content item is defined by a requestor of the content item, and wherein the content item and the metadata for the content item are requested from a submitter (see Smith [0092]-[0096][0075]-[0078] → Smith discloses this limitation in that the system comprises a cloud-based collaboration environment that generates a work item (content) request together with the metadata for the work item, wherein the work item and the metadata is defined by the requesting user and requested by the third-party application (submitter)); 
providing, by the cloud-based collaboration environment system, the generated content request to a computing device associated with the submitter (see Smith [0092]-[0096][0075]-[0078] → Smith discloses this limitation in that the system transmits the work item request and the metadata to the third-party application server associated with the third-party application); and 
obtaining, by the cloud-based collaboration environment system, the content item and the requested metadata for the content item from the computing device associated with the submitter in response to the provided request (see Smith [0092]-[0096][0075]-[0078] → Smith discloses this limitation in that the system obtains, by the cloud-based collaboration environment, the work item and all the requested metadata associated with the work item from the third-party application in response to the request). 

Claim 2:
receiving, from the requestor of the content item, an indication of one or more security settings for the content request (see Smith [0075]-[0078] → Smith discloses this limitation in that the system comprises a customized third-party toolbar for receiving an indication of one or more security data control settings for the work item); 
receiving, from the requestor, selection of one or more of the available metadata tags, wherein a value for the selected metadata tag is to be provided by the submitter with the requested content item (see Smith [0075]-[0078] → Smith discloses this limitation in that the system receives the selection of one or more security data control metadata, wherein the value is provided by the third-party application (submitter with requested work item)); and 
saving a form definition for the content request based on the received selection of the one or more available metadata tags (see Smith [0075]-[0078] → Smith discloses this limitation in that the system saves the work items according to the selection of one or more metadata tags of the custom toolbar choices). 

Claim 3:
wherein generating the content request further comprises generating a link to the saved form definition and wherein providing the generated content request to the computing device associated with the submitter comprises providing the generated link (see Smith [0121] → Smith discloses this limitation in that the system generates a link and presents the link to the user to install the agent to handle the uploading).  

Claim 8:
wherein the content item comprises a plurality of content items and the requested metadata for each content item defined by the requestor is different between content items (see Smith [0076] → Smith discloses this limitation in that the work items and associated metadata are different for each item, wherein all of the metadata includes tags or other data which characterize the work item such as authors, version histories, etc.).  

Claim 9 is essentially the same as Claim 1 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 10 and 11 perform the same functions as Claims 2 and 3 respectively.  Thus Smith discloses/teaches every element of Claims 10 and 11 as indicated in the above rejection for Claims 2 and 3 respectively. 

Claim 16 is essentially the same as Claim 1 except it set forth the claimed invention as a medium claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 17 and 18 perform the same functions as Claims 2 and 3 respectively.  Thus Smith discloses/teaches every element of Claims 17 and 18 as indicated in the above rejection for Claims 2 and 3 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, in view of Foskett et al, U.S. Patent Application Publication No. 20170063720.
Claim 4:
Smith discloses every element of Claim 3. 
Smith does not explicitly disclose:
wherein saving the form definition for the content request comprises saving a JavaScript Object Notation (JSON) blob and wherein the computing device associated with the submitter dynamically generates a form user interface based on the JSON blob in response to receiving the generated link.
However, Foskett discloses:
wherein saving the form definition for the content request comprises saving a JavaScript Object Notation (JSON) blob and wherein the computing device associated with the submitter dynamically generates a form user interface based on the JSON blob in response to receiving the generated link (see Foskett [0045][0046] → Foskett teaches this limitation in that the system comprises a metadata tagging control interface to facilitate modifying metadata tags, wherein the system defines, stores, and links metadata tag type definition to metadata tags as JavaScript object notation (JSON) definitions stored in database structure in the tagging repository). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smith with the teachings of Foskett for the purpose of provisioning of a wide spectrum of functionality for many types of entities into specific pockets of concentrated processing resources that may be located virtually anywhere in a multiple cloud system, see Foskett [0002]. 

Claim 5:
Smith as modified discloses:
receiving, from the computing device associated with the submitter, the content item and values for the requested metadata for the content item (see Foskett [0047]-[0052] → Smith as modified discloses this limitation in that the system receives the content and the metadata); 
validating the received content item and values for the metadata for the content item (see Foskett [0047]-[0052] → Smith as modified discloses this limitation in that the system validates the metadata for the received content); and 
in response to validating the received content item and values for the metadata for the content item, saving the content item and values for the metadata for the content item in a repository of work items available in the workspace of the collaboration environment (see Foskett [0047]-[0052] → Smith as modified discloses this limitation in that the system saves the content and metadata to the repositories after validating the metadata). 

Claim 6:
Smith as modified discloses:
further comprising providing, by the cloud-based collaboration environment system, in response to obtaining the content item and the requested metadata for the content item, a notification of the obtained content item and metadata for the content item to the requestor (see Smith [0062] → Smith as modified discloses this limitation in that the system generates a notification and sends it to relevant user to notify them of varied actions associating with the content). 

Claim 7:
Smith as modified discloses:
further comprising initiating, by the cloud-based collaboration environment system, a workflow based on at least one of the obtained content item or the metadata for the obtained content item (see Smith [0058] → Smith as modified discloses this limitation in that the system creates multiple workspaces to support different projects or a variety of work flows, wherein each workspaces has its own associated work items). 

Claims 12, 13, 14 and 15 perform the same functions as Claims 4, 5, 6 and 7 respectively.  Thus Smith as modified discloses/teaches every element of Claims 12, 13, 14 and 15 as indicated in the above rejection for Claims 4, 5, 6 and 7 respectively. 

Claims 19 and 20 perform the same functions as Claims 4 and 5 respectively.  Thus Smith discloses/teaches every element of Claims 19 and 20 as indicated in the above rejection for Claims 4 and 5 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571) 270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        08/15/2022